Citation Nr: 0118720	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-13 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to service connection for a bilateral leg 
disability, other than knee disabilities.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Mari Morisson, Attorney at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active service from June 1974 to July 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision by the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In his June 2000 appeal, the veteran requested a Travel Board 
hearing.  He later agreed to a videoconference hearing; such 
was scheduled to take place in May 2001; he failed to report 
for the hearing; and he never requested that such be 
rescheduled.  Thus, the Board may proceed with an 
adjudication of his claims.


FINDINGS OF FACT

1.  The current medical evidence shows that the veteran does 
not have a bilateral foot disability other than a metallic 
foreign body in the soft tissues medial to the right talus 
with mild degenerative changes at the dorsal aspect of the 
joint between the right talus and the navicular, which has 
not been shown to have been incurred in or aggravated by 
service.  

2.  The current medical evidence shows that the veteran does 
not have a bilateral leg disability, other than knee 
disabilities.  


CONCLUSIONS OF LAW

1.  A bilateral foot disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  

2.  A bilateral leg disability, other than knee disabilities, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled with respect to the claims of service connection 
for a bilateral foot disability, and a bilateral leg 
disability other than knee disabilities.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the September 1999 rating 
decision, the March 2000 statement of the case, and in the 
July 2000 supplemental statement of the case, of the reasons 
and bases for the denial of his claims and they informed the 
veteran of what evidence was needed to substantiate his 
claims.  The Board concludes the discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case, sent to the veteran also complied with VA's 
notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran was afforded VA examinations in this 
case.  In addition, the RO obtained the pertinent treatment 
records.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of this claims.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claims, as set forth 
below.  See Bernard v. Brown, 4 Vet. App. 384 (1993) [when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby].  For the 
reasons previously set forth, the Board believes that the 
veteran has been given ample opportunity to provide evidence 
and argument in support of his claims.  In short, the Board 
finds that the veteran has been given adequate notice of the 
need to submit evidence or argument and that he is not 
prejudiced by this decision.  

Likewise, although the RO determined that service connection 
was not warranted as the veteran's claims of service 
connection for bilateral feet disability and bilateral leg 
disability, other than knee disabilities, were not well-
grounded, the Board finds that consideration of the veteran's 
claims on the merits will not prejudice him as the veteran 
presented evidence and argument with regard to his claims on 
the merits.  

Factual Background

The veteran had active service from June 1974 to July 1977.

When the veteran was examined for enlistment purposes, in 
January 1974, his feet and lower extremities were within 
normal limits.  In December 1974, he presented with 
complaints of pain and numbness in his feet of five days 
duration.  Physical examination revealed no edema; 
circulation appeared normal; and there was no discoloration 
or restriction in motion.  The veteran was advised to use 
warm soaks and return to duty.  Approximately one week later, 
he again complained of numbness and tingling in both feet.  
Physical examination revealed moderate edema of the extensor 
surfaces of the feet.  Circulation was adequate.  In March 
1975, the veteran complained of sore feet, with pain about 
the middle of the arch of both feet, since doing a road march 
of 6 miles.  Physical examination revealed no edema, 
crepitus, or discoloration.  There was slight tenderness on 
palpation, and there was pain on toe standing.  The arches 
were intact.  The impression was a sprain.  In September 
1975, he reported having left ankle pain.  It was noted he 
had swelling in the area of the Achilles tendon.  He related 
his pain was sharp when going up and down stairs.  The 
impression was Achilles tendonitis of the left ankle.  In 
March 1977, a podiatry consultation examination was 
requested.  In the request, it was reported that the veteran 
had flat feet and intermittent Achilles tendonitis.  On 
podiatry examination, it was noted he had a two day history 
of combat boot irritation to the right Achilles tendon.  He 
was told to wear low quarter shoes for three days.  One week 
later, the veteran was again seen for right Achilles 
tendonitis.  The veteran also had crepitus.  He was placed on 
profile for two weeks.  Upon discharge examination in May 
1977, the veteran did not report a history of any foot or leg 
disabilities.  Likewise, musculoskeletal and neurologic 
systems were normal and no abnormality of the feet or legs 
was diagnosed on objective examination.

In April 1996, the veteran was afforded a VA arteries and 
veins examination.  His complaints included feet and leg 
pain.  No arterial or venous disease was found.

In April 1998, the veteran's wife submitted a statement in 
which she indicated that in the winter of 1976, the veteran 
called her from service to tell her that he had been injured.  
Since that time, she related that the veteran had complained 
of his thighs swelling due to periods of extended standing 
and that his toes were disfigured on his right foot.  

In December 1998, a letter was received from an employer or 
co-worker who indicated that the veteran had worked in the 
carpentry department in the late 1980s.  During that time, 
the veteran complained of pain in his legs which he said was 
from an injury he sustained from "dumping out of a 
helicopter at night while in the Army."

In May 1999, the veteran was afforded a VA feet examination.  
At that time, he reported that he was having difficulty with 
his feet.  He related that he had had problems with his feet 
since service.  He reported that during service, he had been 
placed on light duty due to feet problems.  Physical 
examination revealed that his feet appeared normal, and were 
described as flat and short.  The veteran had a poor gait 
which was noted as probably due to his knees.  There were no 
callosities or skin or vascular changes.  Posture, standing, 
squatting, supination, pronation, and rising on the toes and 
heels were good.  There were no hammer toes, flat foot, or 
hallux valgus.  X-rays revealed a metallic foreign body in 
the soft tissues medial to the right talus with mild 
degenerative changes at the dorsal aspect of the joint 
between the right talus and the navicular.  Otherwise, no 
significant abnormalities were noted.  The diagnosis was 
painful feet of undetermined etiology.  

In May 1999, the veteran was also afforded a VA joints 
examination.  No leg disability, other than knee 
disabilities, were diagnosed.  

A June 1999 VA outpatient report noted that the veteran 
reported that he had had some problem with his right foot 
during service and currently stated that his toes had poor 
circulation.  

In a December 1999 decision, the Board denied the veteran's 
claim of service connection for residuals of cold exposure to 
the feet and legs. 

In April 2000, the veteran was examined by Jeffrey C. Davis, 
M.D.  There were no complaints, findings, or diagnoses 
relative to the feet or legs, other than the knees.  

Legal Analysis

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, while the veteran is a 
wartime veteran, the record does not show nor does he assert 
that he served or was injured during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for arthritis if such 
is shown to be manifested to a compensable degree within one 
year after the veteran was separated from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).

The veteran maintains that he has bilateral feet and 
bilateral leg disabilities, and that these disabilities began 
during his active service.  However, since the veteran has 
not been shown to be capable of making medical conclusions, 
his statements regarding causation and any current diagnosis 
are not probative.  Likewise, the veteran's wife and his co-
worker/employer have also not been shown to be capable of 
making medical conclusions, thus their statements regarding 
causation and any current diagnosis are not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The record shows that the veteran was treated for complaints 
of pain, numbness, and tingling of the feet during service.  
He was diagnosed as having a foot sprain and Achilles 
tendonitis during service.  However, upon discharge, the 
veteran did not report having any foot disability.  Likewise, 
musculoskeletal and neurologic systems were normal and no 
abnormality of the feet was diagnosed.  In addition, there 
were no complaints, findings, or diagnoses of leg 
disabilities, other than knee disabilities, during service.  
Upon discharge in May 1977, the veteran did not report having 
any leg disabilities.  Likewise, musculoskeletal and 
neurologic systems were normal and no abnormalities of the 
legs or feet were diagnosed. 

The post service records show that the veteran does not have 
a post-service diagnosis of feet disabilities as supported by 
objective findings.  At the time of his May 1999 feet 
examination, the veteran reported that he had foot problems, 
but physical examination was essentially normal and the 
diagnosis was painful feet of undetermined etiology.  X-rays 
revealed a metallic foreign body in the soft tissues medial 
to the right talus with mild degenerative changes at the 
dorsal aspect of the joint between the right talus and the 
navicular.  Otherwise, no significant abnormality was noted.  
(The aforementioned radiographic findings were first detected 
many decades after the veteran's service discharge.)  The 
Board notes that there was no inservice record of the veteran 
sustaining any foot injury involving a metallic foreign body 
being lodged in his foot, and no medical examiner has linked 
this condition to service.  Thus, the Board finds that the 
metallic foreign body noted on X-ray is not due to any 
inservice event.  Moreover, the May 1999 VA medical 
examination did not show that the metallic foreign body 
caused any current foot disability.

With regard to alleged bilateral feet disabilities, although 
the veteran was treated for a foot sprain and Achilles 
tendonitis during service, those feet problems resolved 
during service and were not present at the time of his 1977 
discharge examination.  Thereafter, the post-service medical 
records do not show any continuation of symptomatology of 
either of those foot problems.  Presently, the veteran does 
not suffer from a foot sprain or Achilles tendonitis.  The 
veteran's current diagnosis is foot pain of undiagnosed 
etiology.  As previously noted, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West.  Further, the medical evidence does not show that 
current complaints of pain are related to a metallic foreign 
body in the soft tissues medial to the right talus as shown 
on X-ray studies of the feet.  However, even if the pain is 
due to this foreign body, there is no record that any event 
during service caused this foreign body to be lodged in the 
veteran's foot.  

Based on the evidence of record, the Board must find that the 
current medical evidence shows that the veteran does not have 
a bilateral foot disability which is related to service.  
Therefore, the Board must conclude that a bilateral foot 
disability was not incurred in or aggravated by service.  

With regard to a bilateral leg disability, there is no 
inservice or post-service diagnosis of leg disability, other 
than knee disabilities.  Based on the record, the Board must 
find that the current medical evidence shows that the veteran 
does not have a bilateral leg disability, other than knee 
disabilities, as demonstrated by objective findings.  
Accordingly, the veteran does not have a valid claim of 
service connection for a bilateral leg disability, other than 
knee disabilities.  Rabideau.  Therefore, the Board must 
conclude that a bilateral leg disability, other than knee 
disabilities, were not incurred in or aggravated by service. 


ORDER

Service connection for a bilateral foot disability is denied.  

Service connection for a bilateral leg disability, other than 
knee disabilities, is denied.  



REMAND

The service medical records show that the veteran complained 
of and was treated for left and right knee problems during 
service.  He was diagnosed as having synovial effusion of the 
left knee and chondromalacia and a ligamentous strain of the 
right knee.  At the time of his discharge examination, 
musculoskeletal and neurologic systems were normal and no 
abnormality of the knees was diagnosed.  

Following his service discharge, the veteran sprained his 
knee in March 1994.  In January 1998, the veteran was 
diagnosed as having degenerative joint disease with reactive 
synovitis.  Thereafter, the veteran apparently was injured at 
work as he filed a Workman's Compensation claim.  Medical 
records in conjunction with that claim revealed that the 
veteran had injured his right knee and suffered a torn 
meniscus.  He underwent arthroscopic surgery for removal of 
the meniscus.  At the time of surgery, the veteran had 
extensive degenerative chondromalacia changes in the patella 
femoral joint and the medial femoral condyle.  Thereafter, 
the veteran underwent operative arthroscopy with laser 
chondroplasty of the patellofemoral surface and the medical 
femoral condyle, and a partial medial meniscectomy.  

The veteran currently has degenerative joint disease of the 
knees.  In February 2000, a VA examiner stated that he had 
"reviewed the chart" of the veteran which, he said, 
reflected previous diagnoses of left knee effusion and right 
knee chondromalacia; and he opined that these disabilities 
were "very likely related to his present knee problems."  
In an April 2000 report, a private physician, Dr. Davis, 
opined that it was very difficult to attribute the veteran's 
arthritis to poorly documented injuries and problems with the 
knees during service; however, it was also opined that the 
veteran's history would suggest that his knee problems began 
during service.  The Board notes, however, the Dr. Davis 
indicated that the veteran had no post-service knee injuries, 
however, as stated above, the record reflects that the 
veteran clearly does.  In fact, it is clear from the record 
that information and medical records in conjunction with the 
veteran's Workman's Compensation claim are not of record and 
were not considered by either the VA physican or Dr. Davis.

Therefore, in order to definitively determine, to the extent 
possible, if the veteran's current knee disabilities began 
during service, the Board finds that all records pertaining 
to the veteran's Workman's Compensation claim must be 
obtained to include information regarding the type(s) of 
injuries sustained and the complete treatment thereof.  
Thereafter, when the records have been compiled, the veteran 
should be afforded a VA orthopedic examination so that a VA 
examiner, who has reviewed the record to include the 
Workman's Compensation claim, may opine as to whether current 
knee disabilities are related to knee disabilities diagnosed 
during service.  

The Board emphasizes to the veteran that the information to 
be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655.  The 
veteran is hereby informed of this pertinent regulation.  

In addition, the RO must review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's Workman's Compensation claim as 
well as current treatment records.  If 
any requested records are not available, 
or the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran and his 
attorney should be duly notified.  The 
veteran should be informed that he may 
submit additional medical records, also, 
and the RO should afford him an 
opportunity to do so.  The RO should 
ascertain, if possible, the nature of the 
injury sustained in conjunction with the 
Workman's Compensation claim.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and etiology of 
his knee disabilities.  The claims file, 
should be made available to the examiner.  
With respect to knee disabilities, the 
examiner should offer an opinion as to 
whether current knee disabilities, of 
each knee, are related to inservice 
diagnoses of chondromalacia and a 
ligamentous strain of the right knee and 
synovial effusion of the left knee.  The 
complete rationale for each conclusion 
reached should be set forth in a 
typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claims of 
service connection for left and right 
knee disabilities on the merits.  If any 
benefit requested by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	K. Parakkal
	Acting Member, Board of Veterans' Appeals

 


